J-A14031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 THERESA SEIBERT AND GLENN                :   IN THE SUPERIOR COURT OF
 SEIBERT, H/W                             :        PENNSYLVANIA
                                          :
                    Appellants            :
                                          :
              v.                          :
                                          :
 JEANNE COKER                             :
                                          :
                    Appellee              :        No. 191 EDA 2018


              Appeal from the Order Entered December 11, 2017
                in the Court of Common Pleas of Bucks County
                       Civil Division at No.: 2015-03045


BEFORE:    GANTMAN, P.J., SHOGAN, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                          FILED OCTOBER 15, 2018

      Plaintiffs/Appellants, Theresa Seibert and Glenn Seibert, husband and

wife, appeal from the order granting summary judgment in favor of

defendant/Appellee, Jeanne Coker, in this slip-and-fall premises liability case.

Appellants chiefly maintain that there were questions of fact which should

have been decided by a jury. We affirm.

      We derive the facts of the case from the trial court opinion and our

independent review of the available record.        (See Trial Court Opinion,

2/06/18, at 1-2). We view the evidence of record in the light most favorable

to Appellants as the non-moving parties in the motion for summary judgment.

      On February 6, 2014, Appellant Theresa Seibert, a physical therapist

employed by Holy Redeemer Hospital, slipped and fell on an isolated patch of


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A14031-18


black ice as she was departing from a forty-five minute home visit to

Appellee.1 Theresa did not tell Appellee that she believed she had fallen on

black ice. (See id. at 1 (citing N.T. Deposition of Theresa Seibert, 6/08/16,

at 92)). She was seriously injured.2

       Appellants brought suit against Appellee for negligence. The trial court

granted summary judgment in favor of Appellee. Appellants maintain that,

among numerous questions of material fact which they claim the trial court

should have left for a jury to decide, there was an issue as to whether Appellee

had constructive notice of the icy condition. (See Appellants’ Brief, at 8, 11-

12).

       Of special note for the first issue in this appeal, Appellants originally

claimed that Appellee violated a duty of care by permitting the accumulation

of hills and ridges of ice or snow in her driveway area.      (See Civil Action

[Complaint], 4/21/15 at ¶ 8). Appellants changed their minds, however, and

at least by the time of their response to the motion for summary judgment,


____________________________________________


1 There is no dispute that the weather conditions that week were extremely
cold, indeed sub-freezing, but there had been no snow or rain for the twenty-
six hours preceding the incident.

2 Appellant Theresa reports she is now totally disabled and has undergone
three surgeries. (See Appellants’ Brief, at 5). Her medical expenses and
wages have been paid through worker’s compensation benefits with Holy
Redeemer Hospital. (See id.). Co-Appellant Glenn claims loss of consortium.
(See Civil Action, at ¶ 18).




                                           -2-
J-A14031-18


they maintained that Appellee’s driveway and the surrounding area were

generally free of any accumulation of snow or ice and, therefore, the “Hills

and Ridges” doctrine did not apply in this case. (See Plaintiffs’ Response to

Defendant’s Motion for Summary Judgment, 4/07/17, at ¶¶ 2, 37-39).

       As already noted, the trial court granted summary judgment for the

defendant/Appellee, in an order dated December 11, 2017 and filed on

December 14, 2017. Appellants timely appealed.3

       Appellants present three overlapping questions for our review:

              1. Did the trial court commit an error of law and/or abuse
       its discretion in applying the hills and ridges doctrine, when there
       was no evidence in the case demonstrating that the community in
       the area in question was under generally slippery conditions, and
       where the fall occurred due to an isolated patch of ice?

              2. Did the trial court commit an error of law and/or abuse
       its discretion in taking away from a jury the question of whether
       or not constructive notice could be imposed upon a defendant
       property owner, when disputed material questions of fact remain
       as to whether the defendant should have known of the condition
       in question?

              3. Did the trial court commit an error of law and/or abuse
       its discretion in deciding a contested material question of fact that
       the admissions of the plaintiff regarding the ice formation in
       question that allegedly caused her fall, suggested that the black
       ice in question only formed during the 45 minutes she was inside
       of defendant’s home, thereby concluding that a jury could not
       reasonably infer that defendant had constructive notice of the
       condition prior to the accident?
____________________________________________


3 Appellants filed a court-ordered statement of errors on January 25, 2018.
The trial court filed an opinion on February 6, 2018. See Pa.R.A.P. 1925. It
bears noting that in their Rule 1925(b) statement of errors, Appellants
presented thirteen allegations of error. (See Plaintiffs’ Concise Statement of
Errors, 1/25/18, at unnumbered pages 1-3).

                                           -3-
J-A14031-18



(Appellants’ Brief, at 4).

       Preliminarily, we observe that counsel for Appellants raises three

nominal questions but fails to divide the argument portion of the brief into

corresponding separate sections. (See id. at 4). Instead, the brief presents

an undifferentiated, occasionally meandering, and frequently repetitive

argument, which only randomly corresponds to the questions presented. (See

id. at 9-22).4

       This substantially fails to conform to Pa.R.A.P. 2116 and 2119, and

hampers our review.        We could quash or dismiss this appeal for failure to

conform to the requirements of our rules. See Pa.R.A.P. 2101. Nonetheless,

in the interest of justice and judicial economy, we will address the arguments

that   can   reasonably      be   discerned    from   this   defective   brief.   See

Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa. Super. 2003), appeal

denied, 879 A.2d 782 (Pa. 2005) (addressing evident arguments in pro se

appellant’s defective brief).

       The legal principles applicable to Appellants’ claims are well-settled:

       “Our scope of review of a trial court’s order granting or denying

summary judgment is plenary[.]” Krapf v. St. Luke's Hosp., 4 A.3d 642,


____________________________________________


4 We note that the trial court eschewed a point-by-point analysis of Appellants’
thirteen asserted errors, many of which are vague and repetitive, in favor of
a direct explanation of the reasons for its decision. (See Trial Ct. Op., at 4).
We deem the balance of Appellants’ asserted errors to be abandoned on
appeal.

                                           -4-
J-A14031-18


649 (Pa. Super. 2010), appeal denied, 34 A.3d 831 (Pa. 2011) (citation

omitted).

           A reviewing court may disturb the order of the trial court
     only where it is established that the court committed an error of
     law or abused its discretion. As with all questions of law, our
     review is plenary.

               In evaluating the trial court’s decision to enter
        summary judgment, we focus on the legal standard
        articulated in the summary judgment rule.           Pa.R.C.P.
        1035.2. The rule states that where there is no genuine issue
        of material fact and the moving party is entitled to relief as
        a matter of law, summary judgment may be entered.
        Where the non-moving party bears the burden of
        proof on an issue, he may not merely rely on his
        pleadings or answers in order to survive summary
        judgment. Failure of a non-moving party to adduce
        sufficient evidence on an issue essential to his case
        and on which he bears the burden of proof establishes
        the entitlement of the moving party to judgment as a
        matter of law. Lastly, we will review the record in the light
        most favorable to the non-moving party, and all doubts as
        to the existence of a genuine issue of material fact must be
        resolved against the moving party.

Coleman v. Wyeth Pharm., Inc., 6 A.3d 502, 509 (Pa. Super. 2010), appeal

denied, 24 A.3d 361 (Pa. 2011) (citations omitted, emphasis added); accord,

Murphy v. Duquesne Univ. Of The Holy Ghost, 777 A.2d 418, 429 (Pa.

2001) (“Failure of a non-moving party to adduce sufficient evidence on an

issue essential to his case and on which it bears the burden of proof . . . .

establishes the entitlement of the moving party to judgment as a matter of

law.”) (citation omitted); see also Lineberger v. Wyeth, 894 A.2d 141, 146

(Pa. Super. 2006) (stating that “a record that supports summary judgment

will either (1) show the material facts are undisputed[;] or (2) contain

                                    -5-
J-A14031-18


insufficient evidence of facts to make out a prima facie cause of action or

defense and, therefore, there is no issue to be submitted to the jury.”)

(citation omitted); Overly v. Kass, 554 A.2d 970, 972 (Pa. Super. 1989)

(stating that court ruling on motion for summary judgment must ignore

controverted facts contained in pleadings and restrict review to material filed

in support of and in opposition to motion for summary judgment and to those

allegations in pleadings that are uncontroverted).

      For a party to prevail in a negligence action, a plaintiff must prove that

the defendant “owed a duty of care to the plaintiff, that duty was breached,

the breach resulted in the plaintiff’s injury, and the plaintiff suffered an actual

loss or damages.” Merlini ex rel. Merlini v. Gallitzin Water Auth., 980
A.2d 502, 506 (Pa. 2009) (citation omitted).

      A land possessor is subject to liability for physical harm caused to an

invitee only if the following conditions are satisfied:

             [the land possessor] knows of or reasonably should have
      known of the condition and the condition involves an unreasonable
      risk of harm, [the possessor] should expect that the invitee[s] will
      not realize it or will fail to protect themselves against it, and the
      [possessor] fails to exercise reasonable care to protect the
      invitees against the danger.

Estate of Swift v. Ne. Hosp. of Phila., 690 A.2d 719, 722 (Pa. Super. 1997),

appeal denied, 701 A.2d 577 (Pa. 1997) (citation omitted).

      Moreover, the “mere existence of a harmful condition in a public place

of business, or the mere happening of an accident due to such a condition[,]

is neither, in and of itself, evidence of a breach of the proprietor’s duty of care

                                       -6-
J-A14031-18


to his invitees, nor raises a presumption of negligence.”       Myers v. Penn

Traffic Co., 606 A.2d 926, 928 (Pa. Super. 1992) (en banc), appeal denied,

620 A.2d 491 (Pa. 1993) (citation omitted).

      In their first claim, Appellants challenge the trial court’s application of

the hills and ridges doctrine (which Appellants first raised in their own

complaint). Appellants now maintain that a prerequisite to the application of

the hills and ridges doctrine is a finding of generally slippery conditions, as

opposed to isolated icy patches.       (See Appellants’ Brief, at 9).   Based on

controlling authority, we agree.

      On appeal, the trial court reasons that summary judgment was proper

because Appellants failed to establish the first element under the hills and

ridges doctrine, that snow or ice had accumulated in an amount which

unreasonably obstructed travel and constituted a danger to pedestrians. (See

Trial Ct. Op., at 6). On independent review, we are constrained to conclude

that this requirement does not apply to the instant case.

      This Court has summarized the hills and ridges doctrine as follows:

            The “hills and ridges” doctrine is a long standing and well
      entrenched legal principle that protects an owner or occupier of
      land from liability for generally slippery conditions resulting
      from ice and snow where the owner has not permitted the ice and
      snow to unreasonably accumulate in ridges or elevations.

                                   *     *    *

               In order to recover for a fall on an ice or snow covered
         surface, [ ] a plaintiff is required to prove: (1) that snow
         and ice had accumulated on the sidewalk in ridges or
         elevations of such size and character as to unreasonably

                                       -7-
J-A14031-18


         obstruct travel and constitute a danger to pedestrians
         travelling thereon; (2) that the property owner had notice,
         either actual or constructive, of the existence of such
         condition; (3) that it was the dangerous accumulation of
         snow and ice which caused the plaintiff to fall.

Morin v. Traveler’s Rest Motel, Inc., 704 A.2d 1085, 1087-88 (Pa. Super.

1997), appeal denied, 723 A.2d 1025 (Pa. 1998) (emphasis added, citation

and paragraph break omitted).       “The rationale for this doctrine has been

explained as follows: . . . to require that one’s walks be always free of ice and

snow would be to impose an impossible burden in view of the climatic

conditions in this hemisphere.” Id. (emphasis added) (citation omitted).

      Similarly, “[t]here is no absolute duty on the part of a landowner to keep

his premises and sidewalks free from snow and ice at all times.           These

formations are natural phenomena incidental to our climate.”         Rinaldi v.

Levine, 176 A.2d 623, 625 (Pa. 1962) (collecting cases). Rather, “[i]t must

appear that there were dangerous conditions due to ridges or elevations which

were allowed to remain for an unreasonable length of time, or were created

by defendant’s antecedent negligence.” Id. (citations omitted).

      Accordingly, a prerequisite to the application of the “hills and ridges”

doctrine is a finding of generally slippery conditions, as opposed to isolated

icy patches.   See Tonik v. Apex Garages, Inc., 275 A.2d 296, 298 (Pa.

1971) (stating that “[p]roof of ‘hills and ridges’ is necessary only when it

appears that the accident occurred at a time when general slippery conditions

prevailed in the community[.]”).


                                      -8-
J-A14031-18


      An exception to the “hills and ridges” doctrine exists, however, where

the plaintiff can prove “the hazard is not the result of a general slippery

condition prevailing in the community, but of a localized patch of ice.”

Bacsick v. Barnes, 341 A.2d 157, 160 (Pa. Super. 1975) (citations omitted).

Nevertheless, when proof of hills and ridges is not required, a plaintiff must

still prove that the defendant landowner had actual or constructive notice of

the hazardous condition. See id.

      Because Appellants’ second and third claims both address constructive

notice, we address them together.

      What will amount to constructive notice of a defective or
      dangerous condition existing upon a defendant’s premises,
      necessarily varies under the circumstances of each case. Some
      of the factors affecting the question, in addition to the time
      elapsing between the origin of the defect and the accident, are the
      size and physical condition of the premises, the nature of the
      business conducted thereon, the number of persons using the
      premises and the frequency of such use, the nature of the defect
      and its location on the premises, its probable cause and the
      opportunity which defendant, as a reasonably prudent person, had
      to remedy it.

Lanni v. Pennsylvania R. Co., 88 A.2d 887, 889 (Pa. 1952) (holding, where

central issue was whether railroad had constructive notice of dangerous

condition on its premises, that evidence was not sufficient to take case to jury)

(citation omitted).

      Here, Appellants fail to produce evidence in support of their claim of

constructive notice of the patch of ice, merely asserting, repeatedly, that the




                                      -9-
J-A14031-18


issue should have gone to the jury. (See Appellant’s Brief, at 11, 12, 15, 18).

We disagree.

       Both Appellee and Appellant Theresa Seibert denied seeing any patch of

ice prior to the fall.5 No witness testified to seeing the patch of ice prior to

Appellant’s fall. Appellants offered no evidence regarding the length of time

the patch of ice had been in the driveway. Likewise, no evidence suggested

a history of ice forming in that particular location due to any kind of

irregularity.

       Thus, the record is devoid of evidence that the ice, which we assume

existed, for the sake of our review, was visible or had a source other than the

most recent precipitation. There was no other evidence to support a claim of

constructive notice. Accordingly, Appellants have failed to adduce sufficient

evidence to avoid summary judgment.

       Where the non-moving party bears the burden of proof on an
       issue, he may not merely rely on his pleadings or answers in order
       to survive summary judgment. Failure of a non-moving party to
       adduce sufficient evidence on an issue essential to his case and
       on which he bears the burden of proof establishes the entitlement
       of the moving party to judgment as a matter of law.

Coleman, supra at 509 (citation omitted); accord, Murphy, supra at 429

(“Failure of a non-moving party to adduce sufficient evidence on an issue

essential to his case and on which it (sic) bears the burden of proof . . .



____________________________________________


5Appellee also testified that a previous visitor the day of the accident found
no ice either.

                                          - 10 -
J-A14031-18


establishes the entitlement of the moving party to judgment as a matter of

law.”) (citation omitted); see also Lineberger, supra at 146 (summary

judgment warranted if record contains insufficient evidence of facts to make

out prima facie cause of action, leaving no issue to submit to jury).

      “Although our reasoning differs somewhat from that of the trial court,

we may affirm on any basis provided that the court’s decision is legally

correct.”   Ramalingam v. Keller Williams Realty Grp., Inc., 121 A.3d
1034, 1049 (Pa. Super. 2015) (citation omitted).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/18




                                    - 11 -